EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended August 27, 2010 August 27, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.2% 1.7% -5.8% Class B Units -0.2% 1.7% -6.2% Legacy 1 Class Units -0.1% 1.9% -4.6% Legacy 2 Class Units -0.1% 1.8% -4.8% Global 1 Class Units 0.0% 1.9% -4.8% Global 2 Class Units 0.0% 1.8% -5.0% Global 3 Class Units 0.0% 1.7% -6.2% S&P 500 Total Return Index2 -0.6% -3.1% -3.3% Barclays Capital U.S. Long Government Index2 -0.5% 4.2% 17.9% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Wheat Decrease Rainfall in Russia helped alleviate supply concerns regarding wheat output from the region Soybeans Increase Better-than-expected soybean exports data Lean hogs Decrease Reports showed pork production improvement in the U.S. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Decrease Weak U.S. housing data Australian and New Zealand dollars Increase Demand for higher-yielding currencies amid speculation the Japanese government may take action to slow the strengthening of the Japanese yen Swiss franc Increase Risk aversion prompted by the credit downgrade of Irish debt Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Energy Sector/Market Price Action Cause Crude oil Increase Speculation Federal Reserve Chairman, Dr. Bernanke, would announce plans to help stimulate the U.S. economy Natural gas Decrease Weak economic data in the U.S. and revised weather reports showed reduced forecasts of hurricane activity in the Gulf of Mexico Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
